DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-6, 10 and 16 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Ramabhadran et al. (US PUB 2019/0068045), hereinafter Ramabhadran.
(Figure 4B of Ramabhadran is provided below with annotations for the applicant’s convenience)

    PNG
    media_image1.png
    473
    600
    media_image1.png
    Greyscale

With respect to claim 1, Ramabhadran discloses a package-integrated power semiconductor device (See [40] in figure 4B of Ramabhadran), comprising: at least one power transistor (See [44] in figure 4B of Ramabhadran) coupled to a current path (See [24] in figure 4B of Ramabhadran); a current measurement device (See the annotated [A] shown in figure 4B of Ramabhadran above); and a package (See [10] in figure 2 of Ramabhadran); wherein the current measurement device (See the annotated [A] shown in figure 4B of Ramabhadran above) is electrically insulated from the current path (See the electrical isolation via the current transformer [14] in figure 4B of Ramabhadran) and magnetically coupled to the current path (See the magnetic coupling via the current transformer [14] in figure 4B of Ramabhadran), wherein the current path (See [24] in figure 4B of Ramabhadran) and the current measurement device (See the annotated [A] shown in figure 4B of Ramabhadran above) are arranged so as to enable the current measurement device to sense the magnetic field of a current flowing through the current path (See paragraph [0026] in view of the arrangement of [14] and [A] shown in figure 4B of Ramabhadran above), and wherein the at least one power transistor, the current measurement device, 
With respect to claim 2, Ramabhadran discloses the package-integrated power semiconductor device of claim 1, wherein the current measurement device is arranged to extend along a length of the current path (See how [A] in figure 4B of Ramabhadran extends along current path [24]).
With respect to claim 3, Ramabhadran discloses the package-integrated power semiconductor device of claim 1, wherein the current path is arranged to at least partially surround the current measurement device (See how the primary side of [14] is defined as being part of the current path [24] which surrounds, in part, the core of [14] which according to the annotated figure 4B of Ramabhadran above is wrapped around the core of [14]).
With respect to claim 4, Ramabhadran discloses the package-integrated power semiconductor device of claim 3, wherein the current path is arranged to at least partially surround the current measurement device on three sides (See how the primary side of [14] is defined as being part of the current path [24] which surrounds, in part, the core of [14] which according to the annotated figure 4B of Ramabhadran above is wrapped around the core of [14]).
With respect to claim 5, Ramabhadran discloses the package-integrated power semiconductor device of claim 4, where-in a section of the current path is U-shaped and wherein the current measurement device is arranged inside the U-shaped section of the current path (See the portion of [24] shown inside of the primary coil section [36] in figure 4B of Ramabhadran).
With respect to claim 6, Ramabhadran discloses the package-integrated power semiconductor device of claim 1, wherein the at least one power transistor and the current measurement device are arranged on separate die pads (See the arrangement disclosed in figure 3 of Ramabhadran).
With respect to claim 10, Ramabhadran discloses the package-integrated power semiconductor device of claim 1, wherein the current measurement device comprises a sensor element configured to 
With respect to claim 16, Ramabhadran discloses a method for measuring a current in a package-integrated power semiconductor device (See the apparatus disclosed in figure 4B of Ramabhadran) comprising at least one power transistor (See [44] in figure 4B of Ramabhadran) coupled to a current path (See [24] in figure 4B of Ramabhadran), a current measurement device (See the annotated [A] shown in figure 4B of Ramabhadran above), and a package (See [10] in figure 2 of Ramabhadran), wherein the current measurement device (See the annotated [A] shown in figure 4B of Ramabhadran above) is electrically insulated from the current path (See the electrical isolation via the current transformer [14] in figure 4B of Ramabhadran) and magnetically coupled to the current path (See the magnetic coupling via the current transformer [14] in figure 4B of Ramabhadran), wherein the current path (See [24] in figure 4B of Ramabhadran) and the current measurement device (See the annotated [A] shown in figure 4B of Ramabhadran above) are arranged so as to enable the current measurement device to sense a magnetic field of a current flowing through the current path (See paragraph [0026] in view of the arrangement of [14] and [A] shown in figure 4B of Ramabhadran above), and wherein the at least one power transistor, the current measurement device, and the current path are arranged inside the package (See paragraph [0018] in view of [10] in figure 2 of Ramabhadran), the method comprising: operating the at least one power transistor (See [44] in figure 4B of Ramabhadran); measuring a current flowing through the current path with the current measurement device (See the annotated [A] in view of [14] shown in figure 4B of Ramabhadran above); and providing a signal representing the measured current as an output of the package-integrated power semiconductor device with the current measurement device (See the circuit line connected to the secondary side [34] which carries said output signal as shown in figure 4B of Ramabhadran above).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 7, 8, 14 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ramabhadran, as applied to claim 1 above, and further in view of McPherson et al. (US PUB 2018/0206359), hereinafter McPherson.

With respect to claim 7, Ramabhadran discloses the package-integrated power semiconductor device of claim 1, but fails to disclose wherein the package comprises an electrically insulating mold compound, wherein the mold compound provides electrical insulation between the current measurement device and the current path. However, McPherson does disclose wherein the package comprises an electrically insulating mold compound, wherein the mold compound provides electrical insulation between the current measurement device and the current path (See paragraph [0162] of 
With respect to claim 8, Ramabhadran discloses the package-integrated circuit of claim 1, but fails to disclose further comprising: thermally conducting insulator, wherein the package, the at least one transistor, and the current path are arranged on the thermally conducting insulator. However, McPherson does disclose a thermally conducting insulator, wherein the package, the at least one transistor, and the current path are arranged on the thermally conducting insulator (See paragraph [0108] of McPherson in view of [0123] of McPherson). Furthermore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the device as disclosed by Ramabhadran to include the feature as disclosed by McPherson because doing so ensures excellent thermal coupling and heat dissipation.
With respect to claim 14, Ramabhadran discloses a power module assembly, comprising: a package-integrated power semiconductor device (See [40] in figure 4B of Ramabhadran) comprising: at least one power transistor (See [44] in figure 4B of Ramabhadran) coupled to a current path (See [24] in figure 4B of Ramabhadran); a current measurement device (See the annotated [A] shown in figure 4B of Ramabhadran above); and a package (See [10] in figure 2 of Ramabhadran); wherein the current measurement device is electrically insulated from the current path (See the electrical isolation via the current transformer [14] in figure 4B of Ramabhadran) and magnetically coupled to the current path (See the magnetic coupling via the current transformer [14] in figure 4B of Ramabhadran), wherein the current path (See [24] in figure 4B of Ramabhadran) and the current measurement device (See the annotated [A] shown in figure 4B of Ramabhadran above) are arranged so as to enable the current measurement device to sense the magnetic field of a current flowing through the current path (See paragraph [0026] in view of the arrangement of [14] and [A] shown in figure 4B of Ramabhadran above), 
With respect to claim 15, the combination of Ramabhadran and McPherson discloses the power module assembly of claim 14, wherein the electrically insulating and thermally conducting interface is coupled to the current path and to the current measurement device (See paragraphs [0142] and [0143] of McPherson).
Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Ramabhadran and McPherson, as applied to claim 8 above, and further in view of Chen et al. (US PUB 2005/0270745), hereinafter Chen.
With respect to claim 9, the combination of Ramabhadran and McPherson discloses the package-integrated power semiconductor device of claim 8, but fails to disclose wherein the thermally conducting insulator comprises an inorganic material including at least one of the following materials: SiO2, Al2O3, AIN, Si3N4. However, Chen does disclose wherein the thermally conducting insulator comprises an inorganic material including at least one of the following materials: SiO2, Al2O3, AIN, .
Claims 11 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ramabhadran, as applied to claim 10 above, and further in view of Lorenz et al. (US PUB 2018/0329002), hereinafter Lorenz.
With respect to claim 11, Ramabhadran discloses the package-integrated power semiconductor device of claim 10, but fails to disclose wherein the sensor element comprises at least two magneto-resistive elements. However, Lorenz does disclose wherein the sensor element comprises at least two magneto-resistive elements (See paragraph [0061] of Lorenz). Furthermore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the device as disclosed by Ramabhadran to include the feature as disclosed by Lorenz because doing so ensures magnetic field miniaturization and production cost reduction. 
With respect to claim 13, Ramabhadran discloses the package-integrated power semiconductor device of claim 10, but fails to disclose wherein the current measurement device comprises a metallic shielding path and wherein the metallic shielding path at least partially surrounds the sensor element. However, Lorenz does disclose wherein the current measurement device comprises a metallic shielding path and wherein the metallic shielding path at least partially surrounds the sensor element (See paragraph [0062] of Lorenz). Furthermore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the device as disclosed by Ramabhadran to include the feature as disclosed by Lorenz because doing so prevents electromagnetic interferences in selected detection elements.


Allowable Subject Matter
Claim 12 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: 
With respect to claim 12, the prior art of record neither shows nor suggests the combination of structural elements the at least one power transistor and the current measurement device are arranged on separate die pads, the at least two magneto-resistive elements are arranged on two opposing sides of the die pad, and one of the two opposing sides is a side closest to the current path and the other one of the two opposing sides is parallel thereto.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TEMILADE S RHODES-VIVOUR whose telephone number is (571)270-5814. The examiner can normally be reached M-F (flex schedule).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy Phan can be reached on 571-272-7924. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit 





/TEMILADE S RHODES-VIVOUR/               Examiner, Art Unit 2867                                                                                                                                                                                         
/JERMELE M HOLLINGTON/               Primary Examiner, Art Unit 2858